—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered July 23, 1992, convicting defendant, after a jury trial, of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 15 years to life and 5 to 15 years, respectively, unanimously affirmed.
Defendant’s argument that the prosecutor improperly appealed to the emotions of the jurors by commenting in summation on the victim’s suffering in the months after the shooting and before his death is unpreserved for appellate review as a matter of law (see, People v Flores, 191 AD2d 306, 307, lv denied 81 NY2d 1013). In any event, even if we were to consider this comment along with that to which defendant did object—that defendant should not be rewarded because the victim survived for several months after the shooting—we would find that they were properly responsive to defendant’s suggestion that the People had not proven causation within the " 'four corners of the evidence’ ” (People v Ashwal, 39 NY2d 105, 109). We would also find that any error was harmless in view of the overwhelming evidence of defendant’s guilt (People v Crimmins, 36 NY2d 230). Concur—Sullivan, J. P., Carro, Nardelli, Williams and Tom, JJ.